Exhibit 10.5

EXECUTIVE SEVERANCE AGREEMENT

THIS EXECUTIVE SEVERANCE AGREEMENT (“Agreement”) by and between ModusLink
Corporation, a Delaware corporation (the “Company”),                      (the
“Executive”), and, for the purposes of Section 3(b)(ii) only, CMGI, Inc., a
Delaware corporation (“CMGI”), is made this 26th day of July, 2007.

WHEREAS, the Executive and the Company have entered into a letter agreement
dated                     , setting forth certain terms and conditions of the
Executive’s employment with the Company (“Letter Agreement”); and

WHEREAS, in connection with the Executive’s employment, the parties desire to
enter into this Executive Severance Agreement;

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall be eligible
to receive the severance payments and benefits set forth in this Agreement in
the event the Executive’s employment with the Company is terminated under the
circumstances described and subject to the conditions below and shall be
entitled to certain other rights and benefits provided herein; and for good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:

1. Term of Agreement. The term of this Agreement shall be from the date hereof
through the last day of Executive’s employment with the Company (the
“Termination Date”).

2. Not an Employment Contract. The Executive acknowledges that this Agreement
does not constitute a contract of employment or impose on the Company any
obligation to retain the Executive as an employee and that this Agreement does
not prevent the Executive from terminating his employment. Executive understands
and acknowledges that he is an employee at will and that either he or the
Company may terminate the employment relationship between them at any time and
for any reason.

3. Severance Payment.

(a) In the event the employment of the Executive is terminated by the Company
for a reason other than for Cause (as defined below), the Company shall continue
to pay to the Executive (as severance pay), his regular bi-weekly base salary as
in effect on the Executive’s last day of employment (exclusive of bonus or any
other compensation), for twelve (12) months following the Termination Date (the
“Severance Pay”). In the event that the Executive is entitled to severance
benefits under Section 3(b) below, this Section 3(a) shall not apply and shall
have no further force or effect.



--------------------------------------------------------------------------------

(b) In the event the employment of the Executive is terminated by the Company
for a reason other than for Cause (as defined below) or by the Executive for
Good Reason (as defined below), within twelve (12) months following a Change of
Control (as defined below) of CMGI, (i) the Company shall continue to pay to the
Executive (as severance pay), his regular bi-weekly base salary as in effect on
the Executive’s last day of employment (exclusive of bonus or any other
compensation), plus monthly prorated installments of his target bonus for 12
months following the Termination Date, and (ii) all of the Executive’s stock
options and/or restricted stock which is then outstanding shall be immediately
vested, such vested awards that were granted as restricted stock shall be free
of restrictions and such vested awards that were granted as options shall remain
exercisable for a period of 6 months following the Executive’s last day of
employment (but not to exceed the original term of such awards).

(c) The Executive agrees that after the Termination Date, but prior to payment
of the severance pay called for by Section 3(a) or Section 3(b), as the case may
be, he shall execute a waiver and release (including confidentiality and
non-disparagement provisions), based on the Company’s standard form, of any and
all claims he may have against the Company and its officers, employees,
directors, parents, subsidiaries and affiliates. Executive understands and
agrees that the payment of the severance benefits called for by this Agreement
are contingent upon (i) his execution and delivery to the Company within seven
(7) days after the Termination Date of the previously described release of
claims (or such longer period as may be prescribed by the Company) and (ii) the
expiration of any applicable revocation period. The payment to the Executive of
the amounts payable under this Agreement shall constitute the sole remedy of the
Executive in the event of a termination of the Executive’s employment.

(d) Payments to the Executive under Sections 3(a) and 3(b) shall be bifurcated
into two portions, consisting of the portion, if any, that includes the maximum
amount of the payments that does not constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the portion, if any, that includes the excess
of the total payments that does constitute nonqualified deferred compensation.
Payments hereunder shall first be made from the portion that does not consist of
nonqualified deferred compensation until such portion is exhausted and then
shall be made from the portion that does constitute nonqualified deferred
compensation. Notwithstanding the foregoing, if the Executive is a “specified
employee” as defined in Section 409A(a)(3)(B)(i) of the Code, the commencement
of the delivery of the portion that constitutes nonqualified deferred
compensation will be delayed to the date that is 6 months and one day after the
Executive’s termination of employment (the “Earliest Payment Date”). Any
payments that are delayed pursuant to the preceding sentence shall be paid pro
rata during the period beginning on the Earliest Payment Date and ending on the
date that is 12 months following termination of the Executive’s employment. The
determination of whether, and the extent to which, any of the payments to be
made to the Executive hereunder are nonqualified deferred compensation shall be
made after the application of all applicable exclusions under Treasury Reg. §
1.409A-1(b)(9). Any payments that are intended to qualify for the exclusion for
separation pay due to involuntary separation from service set



--------------------------------------------------------------------------------

forth in Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later
than the last day of the second taxable year of the Executive following the
taxable year of the Executive in which the Executive’s termination of employment
occurs.

(e) (i) Notwithstanding any other provision of this Agreement, except as set
forth in Section 3(e)(ii), in the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the Company shall not be obligated to
provide to the Executive a portion of any “Contingent Compensation Payments” (as
defined below) that the Executive would otherwise be entitled to receive to the
extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(1) of the Code) for the Executive. For purposes of this
Section 3(e), the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Payments” and the aggregate amount (determined in
accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision) of the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Amount.”

(ii) Notwithstanding the provisions of Section 3(e)(i), no such reduction in
Contingent Compensation Payments shall be made if (i) the Eliminated Amount
(computed without regard to this sentence) exceeds (ii) the aggregate present
value (determined in accordance with Treasury Regulation Section 1.280G-1,
Q/A-31 and Q/A-32 or any successor provisions) of the amount of any additional
taxes that would be incurred by the Executive if the Eliminated Payments
(determined without regard to this sentence) were paid to him (including, state
and federal income taxes on the Eliminated Payments, the excise tax imposed by
Section 4999 of the Code payable with respect to all of the Contingent
Compensation Payments in excess of the Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code), and any withholding taxes). The override of
such reduction in Contingent Compensation Payments pursuant to this
Section 3(e)(ii) shall be referred to as a “Section 3(e)(ii) Override.” For
purposes of this paragraph, if any federal or state income taxes would be
attributable to the receipt of any Eliminated Payment, the amount of such taxes
shall be computed by multiplying the amount of the Eliminated Payment by the
maximum combined federal and state income tax rate provided by law.

(iii) For purposes of this Section 3(e), the following terms shall have the
following respective meanings:

(A) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of CMGI or in the ownership of a substantial portion of the
assets of CMGI determined in accordance with Section 280G(b)(2) of the Code.

(B) “Contingent Compensation Payment” shall mean any payment (or benefit) in the
nature of compensation that is made or made available (under this Agreement or
otherwise) to a “disqualified individual” (as defined in Section 280G(c) of the
Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i) of
the Code) on a Change in Ownership or Control of CMGI.

(iv) Any payments or other benefits otherwise due to the Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential



--------------------------------------------------------------------------------

Payments”) shall not be made until the dates provided for in this
Section 3(e)(iv). Within 30 days after each date on which the Executive first
becomes entitled to receive (whether or not then due) a Contingent Compensation
Payment relating to such Change in Ownership or Control, the Company shall
determine and notify the Executive (with reasonable detail regarding the basis
for its determinations) (i) which Potential Payments constitute Contingent
Compensation Payments, (ii) the Eliminated Amount and (iii) whether the
Section 3(e)(ii) Override is applicable. Within 30 days after delivery of such
notice to the Executive, the Executive shall deliver a response to the Company
(the “Executive Response”) stating either (A) that he agrees with the Company’s
determination pursuant to the preceding sentence, in which case he shall
indicate, if applicable, which Contingent Compensation Payments, or portions
thereof (the aggregate amount of which, determined in accordance with Treasury
Regulation Section 1.280G-1, Q/A-30 or any successor provision, shall be equal
to the Eliminated Amount), shall be treated as Eliminated Payments or (B) that
he disagrees with such determination, in which case he shall set forth (i) which
Potential Payments should be characterized as Contingent Compensation Payments,
(ii) the Eliminated Amount, (iii) whether the Section 3(e)(ii) Override is
applicable, and (iv) which (if any) Contingent Compensation Payments, or
portions thereof (the aggregate amount of which, determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision, shall
be equal to the Eliminated Amount, if any), shall be treated as Eliminated
Payments. In the event that the Executive fails to deliver an Executive Response
on or before the required date, the Company’s initial determination shall be
final and the Contingent Compensation Payments that shall be treated as
Eliminated Payments shall be determined by the Company in its absolute
discretion. If the Executive states in the Executive Response that he agrees
with the Company’s determination, the Company shall make the Potential Payments
to the Executive within three business days following delivery to the Company of
the Executive Response (except for any Potential Payments which are not due to
be made until after such date, which Potential Payments shall be made on the
date on which they are due). If the Executive states in the Executive Response
that he disagrees with the Company’s determination, then, for a period of 60
days following delivery of the Executive Response, the Executive and the Company
shall use good faith efforts to resolve such dispute. If such dispute is not
resolved within such 60-day period, such dispute shall be settled exclusively by
arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall, within
three business days following delivery to the Company of the Executive Response,
make to the Executive those Potential Payments as to which there is no dispute
between the Company and the Executive regarding whether they should be made
(except for any such Potential Payments which are not due to be made until after
such date, which Potential Payments shall be made on the date on which they are
due). The balance of the Potential Payments shall be made within three business
days following the resolution of such dispute.

(v) The provisions of this Section 3(e) are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan of the Company or CMGI under which the Executive
receives Contingent Compensation Payments.



--------------------------------------------------------------------------------

4. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) “Cause” shall mean a good faith finding by a majority of the members of the
Board of Directors of the Company, after giving the Executive an opportunity to
be heard, of: (i) gross negligent or willful misconduct by the Executive in
connection with his employment duties, (ii) failure by the Executive (other than
due to disability) to perform his duties or responsibilities required pursuant
to his employment, after written notice and an opportunity to cure,
(iii) misappropriation by the Executive of the assets or business opportunities
of the Company, or its affiliates, (iv) embezzlement or other financial or other
fraud committed by the Executive, (v) the Executive knowingly allowing any third
party to commit any of the acts described in any of the preceding clauses
(iii) or (iv), or (vi) the Executive’s indictment for, conviction of, or entry
of a plea of no contest with respect to, any felony or any crime involving moral
turpitude.

(b) “Good Reason” shall mean: (i) the unilateral relocation by the Company of
the Executive’s principal work place for the Company to a site more than 60
miles from the Executive’s principal office, (ii) a material reduction in the
Executive’s then-current salary without the Executive’s consent or
(iii) material diminution of the Executive’s duties, authority or
responsibilities, without the Executive’s consent. In order to establish “Good
Reason” for a termination, the Executive must provide notice to the Company of
the existence of the condition giving rise to the “Good Reason” within 90 days
following the initial existence of the condition, and the Company has 30 days
following receipt of such notice to remedy such condition.

(c) “Change of Control” shall mean the first to occur of any of the following:

(A) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock of
CMGI if, after such acquisition, such Person beneficially owns (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of either
(x) the then-outstanding shares of common stock of CMGI (the “Outstanding CMGI
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of CMGI entitled to vote generally in the election of directors (the
“Outstanding CMGI Voting Securities”); provided, however, that for purposes of
this subsection (A), any acquisition directly from CMGI shall not constitute a
Change in Control; or

(B) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board of Directors of CMGI (the “Board”) (or, if applicable, the
Board of Directors of a successor corporation to CMGI), where the term
“Continuing Director” means at any date a member of the Board (x) who was a
member of the Board on the date of this Agreement or (y) who was nominated or
elected subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this



--------------------------------------------------------------------------------

clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or

(C) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving CMGI or a sale or other disposition
of all or substantially all of the assets of CMGI (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding CMGI Common Stock and
Outstanding CMGI Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns CMGI or substantially all of CMGI’s
assets either directly or through one or more subsidiaries) (such resulting or
acquiring corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership of the Outstanding CMGI
Common Stock and Outstanding CMGI Voting Securities, respectively, immediately
prior to such Business Combination and (y) no Person (excluding any employee
benefit plan (or related trust) maintained or sponsored by CMGI or by the
Acquiring Corporation) beneficially owns, directly or indirectly, 40% or more of
the then-outstanding shares of common stock of the Acquiring Corporation, or of
the combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or

(D) the liquidation or dissolution of CMGI.

5. Termination of Employment. Upon termination of Executive’s employment with
the Company for any reason, in addition to any severance payments which may be
payable under this Agreement, Executive shall be entitled to receive all salary
and benefits through the Termination Date.

6. Miscellaneous.

(a) Notices. Any notices delivered under this Agreement shall be deemed duly
delivered four business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
for next-business day delivery via a reputable nationwide overnight courier
service, in each case to the address of the recipient set forth in the
introductory paragraph hereto. Either party may change the address to which
notices are to be delivered by giving notice of such change to the other party.
All notices to the Company shall also be addressed to the Company’s General
Counsel.



--------------------------------------------------------------------------------

(b) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

(c) Entire Agreement. This Agreement shall constitute the entire agreement
between the parties regarding the matters addressed herein and supersede all
prior agreements and understandings, whether written or oral, relating to the
subject matter of such agreements. If there shall be any inconsistency
(including, without limitation, identical capitalized terms with less than
identical meanings) between the Agreement, and any other agreement (including
the Letter Agreement), plan, award, program or practice of the Company whether
now existing or hereafter adopted or amended, then this Agreement shall control,
unless the Executive and the Company hereafter have agreed otherwise in writing
and such other agreement, plan, program or practice specifically refers to the
provision of the Agreements affected thereby.

(d) Section 409A. This Agreement is intended to comply with the provisions of
Section 409A and the Agreement shall, to the extent practicable, be construed in
accordance therewith. Terms defined in the Agreement shall have the meanings
given such terms under Section 409A if and to the extent required in order to
comply with Section 409A. No payments to be made under this Agreement may be
accelerated or deferred except as specifically permitted under Section 409A. In
the event that the Agreement shall be deemed not to comply with Section 409A,
then neither the Company, the Board nor its or their designees or agents shall
be liable to the Executive or other person for actions, decisions or
determinations made in good faith.

(e) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive, and, with respect to
Section 3(b)(ii) only, by CMGI.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts. Any action, suit
or other legal arising under or relating to any provision of this Agreement
shall be commenced only in a court of the Commonwealth of Massachusetts (or, if
appropriate, a federal court located within Massachusetts), and the Company and
the Executive each consents to the jurisdiction of such a court. The Company and
the Executive each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business, provided, however, that the
obligations of the Executive are personal and shall not be assigned by him.

(h) Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.



--------------------------------------------------------------------------------

(i) Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

(j) Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

[remainder of page intentionally blank]



--------------------------------------------------------------------------------

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

ModusLink Corporation By:  

 

Name:   Title:   Executive  

 

Name:   For the purposes of Section 3(b)(ii) only: CMGI, Inc. By:  

 

Name:   Title:  